In an action to recover damages for wrongful death, etc., plaintiff appeals from a judgment of-the Supreme Court, Kings County, entered November 13, 1974, in favor of defendants, upon the trial court’s dismissal of the complaint at the close of plaintiff’s case at a jury trial. Judgment reversed, on the law, and new trial granted, with costs to abide the event. No fact questions have been raised or considered. The dismissal of the complaint at the conclusion of plaintiff’s case was not warranted in this wrongful death action (see Noseworthy v City of New York, 298 NY 76). Rabin, Acting P. J., Latham, Cohalan, Brennan and Shapiro, JJ., concur.